Title: To James Madison from Benjamin Joy, 27 August 1822
From: Joy, Benjamin
To: Madison, James


                
                    Sire
                    Boston 27th Augt 1822
                
                I had the honor of receiving yesterday your favor of the 12th Inst inclosing a letter for my brother George Joy. I have inclosed it agreeably to your request, and it will be sent him by the first vessel from this port for England. Permit me to express the high respect & esteem with which I am your very obedient & hble Servant
                
                    B. Joy
                
            